                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION


MICHELE L. LIZZIO,                                        Civil Action No. 3:18-cv-592

                   Plaintiff,
                                                       JOINT MOTION TO STAY ALL
       vs.                                                   PROCEEDINGS

GMRI, INC. D/B/A LONGHORN
STEAKHOUSE,

                   Defendant.


                      JOINT MOTION TO STAY ALL PROCEEDINGS

       Plaintiff, Michele L. Lizzio, and Defendant, GMRI, Inc. d/b/a LongHorn Steakhouse

(Defendant or GMRI), jointly move this Court pursuant to the Federal Arbitration Act, 9 U.S.C.

§ 3, for an order staying all proceedings pending binding arbitration of Plaintiff’s claim. In

support thereof, the parties state as follows:

       1.      Plaintiff voluntarily entered into a valid and enforceable written arbitration

agreement with Defendant. See Plaintiff’s Dispute Resolution Process Acknowledgment and

DRP Booklet attached as Exhibit A; Electronic Acknowledgement Record attached as Exhibit

B; 2014 DRP Booklet attached as Exhibit C. The arbitration provision broadly applies to “all

employment-related disputes or claims brought by the Employee against the Company or the

Company against the employee,” and expressly identifies claims that arise under the “Americans

with Disabilities Act” as an example of a covered claim. See Ex. A; see also Ex. C.

       2.      On November 7, 2018, Plaintiff filed a one-count Complaint against Defendant

under the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq. (“ADA”) alleging that

Defendant discriminated and retaliated against her due to her disability during her employment.




       Case 3:18-cv-00592-FDW-DSC Document 8 Filed 01/04/19 Page 1 of 3
See Dkt. No. 1. Plaintiff’s claim falls squarely within the parties’ agreement to arbitrate. See Ex.

A; see also Ex. C.

       3.      Plaintiff has agreed to submit her claim against Defendant to binding arbitration

in accordance with the terms of the arbitration provision. Accordingly, the parties respectfully

request that the Court stay this matter pending arbitration of all claims. See 9 U.S.C. § 3.

       WHEREFORE, Plaintiff and Defendant jointly respectfully request that this Court enter

an Order staying all proceedings pending completion of arbitration of all claims.

                                      Respectfully submitted,



/s/ Eric Spengler___________________                  _/s/ Jerry H. Walters, Jr.____________
Attorney for Plaintiff                                Attorneys for Defendant
Eric Spengler, Bar No. 47165                          Jerry H. Walters, Jr. Bar No. 23319
Spengler & Agans, PLLC                                Littler Mendelson, P.C.
352 N. Caswell Rd.                                    100 North Tyron Street, Suite 4150
Charlotte, NC 28204                                   Charlotte, NC 28203
(704) 910-5469                                        (704) 972-7000
eric@spengleraganslaw.com                             jwalters@littler.com




                                                 2

       Case 3:18-cv-00592-FDW-DSC Document 8 Filed 01/04/19 Page 2 of 3
                                   CERTIFICATE OF SERVICE

        I hereby certify that on January 4, 2019, I electronically filed the foregoing with the Clerk

of the Court using the CM/ECF system, which will automatically send notification of such filing

to the following counsel of record:


                                         Eric Spengler, Esq.
                                     Spengler & Agans, PLLC
                                         352 N. Caswell Rd.
                                        Charlotte, NC 28204
                                           (704) 910-5469
                                    eric@spengleraganslaw.com

                                       Attorney for Plaintiff


                                                      By: /s/ Jerry H. Walters, Jr.
                                                      Jerry H. Walters, Jr. Bar No. 2319
                                                      jwalters@littler.com
                                                      Littler Mendelson, P.C.
                                                      Bank of America Corporate Center
                                                      100 North Tryon Street, Suite 4150
                                                      Charlotte, NC 28202
                                                      Telephone: 704.972.7000
                                                      Facsimile: 704.333.4005
                                                      Attorneys for Defendant




FIRMWIDE:161637578.1 069299.1185




                                                  3

        Case 3:18-cv-00592-FDW-DSC Document 8 Filed 01/04/19 Page 3 of 3
